*23■ O g IS 1 Off,
~^rB¿e^teu^e^SaXa Is a- suit by a te'nant-.agajnst ¡bis landlord' for allegad damage to his household effects and. stock of merchandise, as well.-as for...the cost of temporary rapairs xo. xhe roof of the leased premises, all,resulting from the-tropical storm of September 29, 191S, There was'¿judgment dismissing plaintiff's suit, and tha latter appeals.
Under any circumstances, the proof of plaintiff's alleged'damage is too vagus and unsatisfactory to warrant a finding’in his favor. Defendant was not permitted a-view of the furniture and merchandise after .tire-damage ooourred, and though it was manifest that the damage' to these-articles, oonsis ting of beds and other household effects and'partly of canned goods of a grocery stock,' could not be total,- nevertheless, aooording'to plaintiff's evl* .encausóme of these articles ware givsn away and the-remainder oast by hita- in tbe garbage heap, He further testified-that; pending these- proceedings^ loot, mislaid or dastroyad nearly-every vouohar that would sustain'his proof of loses and as to those books, reoeipts or other vouohera which, at ill- remained ‘confessedly in his possession, he failed to produce them when Ordered so to 4° by-. .the -Court*
.And even upon ths score: of’ tha 'temporary- repair».'to -the -roof; * *a'.expenditure made by plaintiff-but a few days, Dsfora filing suit - 'there is a total absence of vouchers' or receipts, wmle the testimony of the three witnesses called to fix ths amount of this disbursement, .impresses -us -no more' favorably-than it-apparently .did the trial judge who'heard-them-.-
furthermore the demand'for'labor and material wae ao general-and the consequent scarcity thereof was ■ so-aoute^'foilowing the ctorm whioh left hardly a roof in the Oity uninjured, that it is not surprising that defendant, though'he promptly applied to numerous roofers, was unabls to have the. roof .repaired before the severe rains of Ootobsr 12th and 13th ooourred. .He wae guilty" of no lachas, in declining to employ for the hazardous and specialized, work of repairing an. unusually steep roof, -the inexperienced stranger .sent -to .him by plaintiff and of whose business, skill or oapaclty he knew and could ascertain nothing. lioreover-after the defendant had announced that he could not secure labor and would not employ this stranger, plaintiff's remedy was to havé tha ret pairs mads himBelf, for ha then had in his hands arreagss :of rent for three months, an amount more than sufficient to cover this expenditure.
7e find no error, and the judgment is accordingly ‘affirmed.
Claiborne, J., recused.
Affirmed.